Citation Nr: 0842164	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from October 1954 to September 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is the 
result of exposure to acoustic trauma during his active 
service.  

2.  The veteran's current tinnitus is the result of exposure 
to acoustic trauma during his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2008).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has bilateral hearing loss and 
tinnitus that are related to service.  He specifically 
alleges that he was exposed to aircraft jet engine noise in 
service that caused his bilateral hearing loss and tinnitus.  

The veteran served on active duty from October 1954 to 
September 1958.  His DD-214 indicates that he had one year, 
six months, and twenty-two days of foreign and/or sea 
service.  His specialty was listed as an aviation boatswain's 
mate.  

The veteran's service medical records indicate that at the 
time of the October 1954 enlistment examination, no defects 
were noted with respect to his ears, and his hearing was 
15/15 on whispered voice testing and 15/15 on spoken voice 
testing in both ears.  The September 1958 separation 
examination report indicated that the veteran had no ear 
defects and that his hearing was 15/15 on whispered voice 
testing and 15/15 on spoken voice testing in both ears.  

The first post-service evidence of record of any hearing loss 
is in March 2006 and the first post-service evidence of 
tinnitus is in September 2006, both decades after the 
veteran's period of service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A March 2006 VA treatment entry noted that the veteran 
reported that he did have some hearing loss which was tested 
one to two years ago.  He stated that he performed work on an 
aircraft carrier and that he had noise exposure from jet 
engines.  The assessment did not specifically refer to any 
hearing loss or to tinnitus.  

A September 2006 VA treatment entry noted that the veteran 
reported that his hearing was getting worse.  He also stated 
that he heard a sound like wind blowing in his ears.  The 
assessment included hearing loss and tinnitus with military 
noise from jet aircraft.  It was noted that the veteran 
worked in retail later in his life.  The examiner indicated 
that it was as likely as not that the veteran's hearing loss 
was from his military noise exposure.  In an October 2006 
addendum to the September 2006 VA treatment entry, the same 
examiner stated that the above assessment should read that 
the veteran's tinnitus and hearing loss were likely related 
to military noise exposure.  

An October 2006 VA audiological consultation report noted 
that the veteran had a history of military (jet engine) noise 
exposure and no industrial (business) noise exposure.  The 
reported results were indicative of bilateral hearing loss ad 
defined by 38 C.F.R. § 3.385.  The assessment was mild 
sensorineural hearing loss per air and bone speech reception 
thresholds (500 to 2000 Hertz).  

A May 2007 VA audiological examination report noted that the 
veteran's claims file and service military records were 
reviewed.  The examiner noted that the veteran's exit 
physical in September 1958 indicated that he had hearing 
within normal limits at that time.  The veteran reported that 
he began experiencing difficulty with his hearing dating back 
to his discharge from service in 1958.  He indicated that he 
had a history of excessive noise exposure due to working 
around jet aircraft on the flight line.  He stated that no 
ear protection was provided during his four years in the 
service.  The veteran related that he experienced difficulty 
understanding speech in most situations, but especially in 
the presence of competing noise.  He reported that his 
hearing loss had been progressive.  The veteran denied that 
he had excessive noise exposure due to civilian employment 
and indicated that he worked in the hardware industry as a 
salesman, buyer, and owner.  It was noted that a constant 
bilateral tinnitus was reported dating back to approximately 
1958.  The veteran reported that his tinnitus was due to the 
noise exposure he experienced while in the military.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  As to diagnoses, the examiner indicated that the 
reliability of the test results were judged as poor and that 
the intertest reliability was poor.  It was noted that the 
veteran was last seen at that VA facility in October 2006 and 
that, at that time, it was determined that the test results 
were inconsistent and unreliable.  The examiner stated that 
the present test results showed a significant change in the 
veteran's hearing since he was last evaluated and that no 
information was provided that would support the significant 
change.  The examiner also reported that the veteran was 
quite animated in his gestures when examined, but appeared to 
experience little difficulty understanding his wife.  It was 
noted that the test results revealed a bilateral severe mixed 
hearing loss.  The examiner commented that in his opinion, 
there was inconsistency in the test results and in comparison 
to the test results that were completed at that facility in 
October 2006.  The examiner stated that due to that 
inconsistency, it was his opinion the present test results 
should not be used for the purpose of deciding compensation.  
The examiner also remarked that it was not as likely that the 
veteran's tinnitus was due to the noise exposure he 
experienced while in the military.  The examiner indicated 
that no report of tinnitus was contained in his claims file 
or service military records and, in addition, the onset of 
tinnitus was reported at the time of his discharge.  

An August 2007 audiological report from R. A Fornelli, M.D., 
related test results that were indicative of a hearing loss 
disability in both of the veteran's ears under 38 C.F.R. 
§ 3.385.  In an August 2007 statement, Dr. Fornelli stated 
that the veteran was seen in his office for an opinion 
regarding his hearing loss.  Dr. Fornelli reported that the 
veteran was in the Navy for four years and that he worked on 
board an aircraft carrier and had significant exposure to the 
flight deck.  It was noted that the veteran reported that he 
was never provided hearing protection.  Dr. Fornelli 
indicated that upon leaving the military, the veteran noted 
ringing in the ears and that, as he was young at the time, he 
didn't feel it was problematic.  Dr. Fornelli stated that he 
reviewed the results from the VA compensation audiometric 
testing and that he also had an audiogram done independently 
in his office.  It was noted that the veteran reported that 
he had ringing in both ears that tended to be worse at night.  
Dr. Fornelli indicated that aside from the veteran's noise 
exposure in the military, he had no other significant nose 
exposure.  Dr. Fornelli stated that the veteran was employed 
for thirty years after he left the military and that he was 
not exposed to excessive noise of any fashion.  

The impression was bilateral sensorineural hearing loss, 
mainly high frequency; noise induced hearing loss; and 
tinnitus.  Dr. Fornelli commented that it was his 
professional opinion that the veteran's hearing loss most 
certainly was probably noise-induced from his military 
experience.  Dr. Fornelli stated that there was nothing in 
the veteran's history to suggest that he had any other 
significant noise exposure.  Dr. Fornelli remarked that the 
veteran's profound hearing loss was certainly in the high 
frequencies which were where noise damage typically occurred.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the September 2006 VA treatment entry 
related an assessment that included hearing loss and tinnitus 
with military noise exposure.  The examiner indicated that it 
was as likely as not that the veteran's hearing loss was from 
his military noise exposure.  In an October 2006 addendum to 
that the September 2006 VA treatment entry, the same examiner 
stated that the above assessment should read that the 
veteran's tinnitus and hearing loss were likely related to 
military noise exposure.  The Board observes that there is no 
indication that the veteran's claims file was reviewed 
pursuant to the September 2006 VA treatment report and the 
October 2006 addendum.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  
Given such circumstances, the September 2006 VA treatment 
entry and October 2006 addendum examination reports would 
normally have little probative value in this matter.  

The Board notes that May 2007 VA audiological examination 
report indicated that test results revealed a bilateral 
severe mixed hearing loss.  The examiner stated that the 
reliability of the test results were judged as poor and that 
the intertest reliability was poor.  It was noted that the 
veteran was last seen at that VA facility in October 2006 and 
that, at that time, it was determined that the test results 
were inconsistent and unreliable.  The examiner commented 
that in his opinion, there was inconsistency in the test 
results and in comparison to the test results that were 
completed at that facility in October 2006.  The examiner 
stated that due to that inconsistency, it was his opinion the 
present test results should not be used for the purpose of 
deciding compensation.  The examiner also remarked that it 
was not as likely that the veteran's tinnitus was due to the 
noise exposure he experienced while in the military.  The 
examiner indicated that no report of tinnitus was contained 
in his claims file or service military records and, in 
addition, the onset of tinnitus was reported at the time of 
his discharge.  The Board observes that the examiner stated 
that the October 2006 VA test results were determined to be 
inconsistent and unreliable.  The Board notes, however, that 
the there is no reference to any inconsistencies or 
unreliability in the October 2006 VA audiological 
consultation report (noted above).  

Additionally, the examiner did not provide an etiological 
opinion as to the veteran's bilateral hearing loss because he 
felt that the test results at the time of the May 2007 
examination were inconsistent.  Further, the Board notes that 
the examiner stated that there were no reports of tinnitus 
contained in the veteran's claims file.  The Board observes, 
however, that tinnitus was reported pursuant to a VA 
treatment entry dated in September 2006 and in the October 
2006 addendum.  The examiner also did not address whether the 
veteran's tinnitus was related to his diagnosed bilateral 
hearing loss.  Given such circumstances, the VA examiner's 
opinion has less probative value in this matter.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

The Board notes that the August 2007 statement from Dr. 
Fornelli related an impression of bilateral sensorineural 
hearing loss, mainly high frequency; noise induced hearing 
loss; and tinnitus.  Dr. Fornelli commented that it was his 
professional opinion that the veteran's hearing loss most 
certainly was probably noise-induced from his military 
experience.  The Board observes that there is no indication 
that Dr. Fornelli reviewed the veteran's entire claims file 
and, therefore, his opinion has somewhat less probative 
value.  See Swann, supra.  Dr Fornelli did, however, indicate 
that he reviewed the results from VA compensation audiometric 
testing and that he also had an audiogram done independently 
in his office.  Dr. Fornelli also provided a fairly detailed 
rationale for his opinion.  The Board further notes that Dr. 
Fornelli's opinion is in agreement with the opinion provided 
by the VA examiner pursuant to the September 2006 VA 
treatment entry and October 2006 addendum.  There are also no 
negative opinions of record as to the etiology of the 
veteran's bilateral hearing loss.  Consequently, given the 
medical evidence of record, the Board finds that the opinion 
provided by Dr. Fornelli, to include the opinion provided 
pursuant to the September 2006 VA treatment entry and October 
2006 addendum, are the most probative in this matter.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  

The evidence of record is indicative of current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  The veteran's 
specialty in service was listed as an aviation boatswain's 
mate and he apparently had noise exposure during service.  
Additionally, the most probative medical opinion of record 
from Dr. Fornelli as well as an opinion from a VA examiner, 
have related the veteran's bilateral hearing loss to service.  
After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the veteran's current bilateral 
hearing loss with his active duty.  38 C.F.R. § 3.303(d).  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that his current bilateral hearing loss began in 
service.  38 U.S.C.A § 5107(b).  The condition was incurred 
in service, warranting service connection.  

In addressing the veteran's claim for service connection for 
tinnitus, the Board observes that the VA examiner pursuant to 
the September 2006 VA treatment entry with the October 2006 
addendum related the veteran's tinnitus to service.  The 
contradictory opinion by the examiner pursuant to the May 
2007 VA audiological examination report has been found to be 
of little probative value in this matter.  Additionally, the 
probative opinion from Dr. Fornelli related the veteran's 
bilateral hearing loss to service.  The veteran has also 
reported suffering from tinnitus since 1958.  Tinnitus has 
been defined by the Court as a ringing, buzzing noise in the 
ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the veteran, as a 
layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, 
the Board concludes that the veteran's statements that he 
experienced tinnitus since service are competent to establish 
continuity of symptomatology, as he is also competent to 
testify that the ringing in his ears started during service, 
and has continued since then.  See Savage v Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, the Board observes that it is known that 
tinnitus is often considered to have a common etiology with, 
or to be secondary to, sensorineural hearing loss.  See 2 
Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988).  The veteran's bilateral hearing loss, which the Board 
has service-connected, clearly has a sensorineural component.  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that the evidence supports service 
connection for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


